Citation Nr: 0522544	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-29 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1. Entitlement to service connection for residuals of a back 
injury to include as secondary to the service-connected 
residuals of a left leg fracture. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

M. McBrine, Counsel

-
INTRODUCTION

The veteran served on active duty from November 1965 to 
February 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  

In March 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record. 

The issues of service connection are REMANDED to the agency 
of original jurisdiction via the Appeals Management Center 
(AMC), in Washington, DC.


REMAND 

VA records, dated in November 2002, disclose that the veteran 
complained of tinnitus and he stated that he had been on a 
carrier in the Navy.  An audiology consultation was 
scheduled. 

At the hearing in March 2004, the veteran testified that he 
was exposed to acoustic trauma during flight operations while 
in the Navy. 

After the hearing, the RO recalled the veteran's file from 
the Board in order to adjudicate new claims.  

On return of the file and after a review of the record, the 
Board notes that additional evidence pertaining to both 
claims has been associated with the file.  The additional 
evidence consists of records of the Social Security 
Administration, pertaining to the claim of service connection 
for residuals of a back injury, and VA records, dated in 
April 2004, pertaining to an audiology consultation for 
hearing loss and tinnitus.  



In light of the above, further evidentiary development under 
the duty to assist, 38 C.F.R. § 3.159, and procedural 
development under 38 C.F.R. § 19.31 are necessary.  
Accordingly, the case is remanded for the following action:

1. Schedule the veteran for a VA 
examination to determine whether the 
veteran has tinnitus.  If tinnitus 
is found, the examiner is asked to 
express an opinion as to whether it 
is at least as likely as not the 
current tinnitus is related to the 
veteran's exposure to noise 
associated with flight operations 
during service. 

In formulating the medical 
opinion, the examiner is asked 
to consider that the term "at 
least as likely as not" does 
not mean "within the realm of 
possibility, rather it means 
that the weight of the medical 
evidence both for and against 
the conclusion is so evenly 
divided that it is as medically 
sound to find in favor of 
causation as it is to find 
against causation. 

2. After the above development is 
completed, adjudicate the claims.  
If any benefit sought is denied, 
issue a supplemental statement of 
the case, addressing all the 
evidence since the issuance of the 
statement of the case, and return 
the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 
I1
